
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.19


Fischer Imaging Corporation
Amended and Restated 2004 Stock Incentive Plan


Article 1
General Provisions

        1.1   Purpose of the Plan. This Plan is intended to promote the
interests of the Corporation by providing eligible persons, who are employed by
or serving the Corporation or any Parent or Subsidiary, with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to continue in such employ
or service.

        Capitalized terms shall have the meanings assigned to such terms in the
attached Appendix.

        1.2   Structure of the Plan.

        A.    The Plan shall be divided into three separate equity incentive
programs:

        (i)    the Discretionary Option Grant Program under which eligible
persons may, at the discretion of the Plan Administrator, be granted options to
purchase shares of Common Stock;

        (ii)   the Stock Issuance Program under which eligible persons may, at
the discretion of the Plan Administrator, be issued shares of Common Stock
directly, either through the immediate purchase of such shares, as restricted
stock, or as a bonus for services rendered to the Corporation (or any Parent or
Subsidiary); and

        (iii)  the Automatic Option Grant Program under which eligible
non-Employee Board members shall automatically receive option grants at
designated intervals over their period of continued Board service.

        B.    The provisions of Articles 1 and 5 shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.

        1.3   Administration of the Plan.

        A.    Administration of the Automatic Option Grant Program shall be
self-executing in accordance with the terms of that program, and no Plan
Administrator shall exercise any discretionary functions with respect to any
option grants made under that program.

        B.    The Primary Committee and the Board shall have concurrent
authority to administer the Discretionary Option Grant and Stock Issuance
Programs with respect to Section 16 Insiders. (Options that are granted to
Section 16 Insiders by the entire Board will not be exempt from the million
dollar compensation deduction limitation of Code Section 162(m).) Administration
of the Discretionary Option Grant and Stock Issuance Programs with respect to
all other persons eligible to participate in those programs may, at the Board's
discretion, be vested in the Primary Committee or a Secondary Committee, or the
Board may retain the power to administer those programs with respect to all such
persons. However, any discretionary option grants or stock issuances for members
of the Primary Committee should be authorized by a majority of the disinterested
members of the Board.

        C.    The Plan Administrator shall have the absolute discretion either
to grant options in accordance with the Discretionary Option Grant Program or to
effect stock issuances in accordance with the Stock Issuance Program.

        D.    Each Plan Administrator shall have the authority (subject to the
provisions of the Plan) to determine:

--------------------------------------------------------------------------------



        (i)    with respect to the option grants made pursuant to the
Discretionary Option Grant Program, which eligible persons are to receive such
grants, the time or times when those grants are to be made, the number of shares
to be covered by each such grant, the status of the granted option as either an
Incentive Option or a Non-Statutory Option, the time or times when each option
is to become exercisable, the exercise price, the vesting schedule (if any)
applicable to the shares subject to the option and the maximum term for which
the option is to remain outstanding, and the power to accelerate the time at
which a granted option may first be exercised or the time during which a granted
option or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the option grant stating the time at which it
may first be exercised or the time during which it will vest; and

        (ii)   with respect to stock issuances pursuant to the Stock Issuance
Program, which eligible persons are to receive such issuances, the time or times
when the issuances are to be made, the number of shares to be issued to each
Participant, the vesting schedule (if any) applicable to the issued shares, the
consideration for such shares, if any, and the power to accelerate the time at
which such stock issuance may first be exercised or the time during which such
stock issuance or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the stock issuance grant stating the time at
which it may first be exercised or the time during which it will vest.

        E.    Each Plan Administrator shall have the authority (subject to the
provisions of the Plan) to establish such rules and procedures as it may deem
appropriate for proper administration of the Discretionary Option Grant and
Stock Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of those programs and any outstanding options
or stock issued under the Plan as it may deem necessary or advisable. Decisions
of the Plan Administrator under the Plan shall be binding on all parties who
have an interest in the Discretionary Option Grant and Stock Issuance Programs
under its jurisdiction or any option granted or stock issued under the Plan.

        F.     Members of the Primary Committee or any Secondary Committee shall
serve for such period of time as the Board may determine and may be removed by
the Board at any time. The Board may also at any time terminate the functions of
the Primary Committee or any Secondary Committee and reassume all powers and
authority previously delegated to such committee.

        G.    To the maximum extent permitted by law, the Corporation shall
indemnify each member of the Board who acts as the Plan Administrator, as well
as any other Employee of the Corporation with duties under the Plan, against
expenses and liabilities (including any amount paid in settlement) reasonably
incurred by the individual in connection with any claims against the individual
by reason of the performance of the individual's duties under the Plan, unless
the losses are due to the individuals gross negligence or lack of good faith.
The Corporation will have the right to select counsel and to control the
prosecution or defense of the suit. In the event that more than one person who
is entitled to indemnification is subject to the same claim, all such persons
shall be represented by a single counsel, unless such counsel advises the
Corporation in writing that he or she cannot represent all such persons under
applicable rules of professional responsibility. The Corporation will not be
required to indemnify any person for any amount incurred through any settlement
unless the Corporation consents in writing to the settlement.

        1.4   Eligibility.

        A.    The persons eligible to participate in the Discretionary Option
Grant and Stock Issuance Programs are as follows:

        (i)    Employees,

2

--------------------------------------------------------------------------------



        (ii)   members of the Board and the members of the board of directors of
any Parent or Subsidiary, and

        (iii)  independent contractors who provide services to the Corporation
(or any Parent or Subsidiary).

        B.    Only non-Employee Board members shall be eligible to participate
in the Automatic Option Grant Program.

        1.5   Stock Subject to the Plan.

        A.    The shares of Common Stock issuable under the Plan shall be shares
of authorized but unissued or reacquired shares of Common Stock, including
shares repurchased by the Corporation on the open market. Subject to adjustment
as provided in this Section 1.5, the maximum number of shares of Common Stock
that may be offered under the Plan from and after the Plan Effective Date is
700,000.

        B.    No one person participating in the Plan may receive options and
direct stock issuances pursuant to the Plan for more than 500,000 shares of
Common Stock in the aggregate per calendar year.

        C.    Shares of Common Stock subject to outstanding options shall be
available for subsequent issuance under the Plan to the extent (i) the options
expire or terminate for any reason prior to their being exercised in full or
(ii) the options are cancelled in accordance with the cancellation-regrant
provisions of the Discretionary Option Grant Program. Unvested shares issued
under the Plan and subsequently (a) cancelled or (b) repurchased by the
Corporation, at a price per share not greater than the option exercise or direct
issue price paid per share, pursuant to the Corporation's repurchase rights
under the Plan shall be added back to the number of shares of Common Stock
reserved for issuance under the Plan and shall accordingly be available for
reissuance through one or more subsequent option grants or direct stock
issuances under the Plan. However, should the exercise price of an option
granted pursuant to the Plan be paid with shares of Common Stock or should
shares of Common Stock otherwise issuable pursuant to the Plan be withheld by
the Corporation in satisfaction of the withholding taxes incurred in connection
with the exercise of an option or the vesting of a stock issuance made pursuant
to the Plan, then the number of shares of Common Stock available for issuance
pursuant to the Plan shall be reduced by the gross number of shares for which
the option is exercised or which vest under the stock issuance, and not by the
net number of shares of Common Stock issued to the holder of such option or
stock issuance.

        D.    Should any change be made to the Common Stock by reason of any
stock split, reverse stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation's receipt of consideration, appropriate
adjustments shall be made to (i) the maximum number and/or class of securities
issuable pursuant to the Plan, (ii) the maximum number and/or class of
securities for which any one person may be granted options and direct stock
issuances pursuant to the Plan per calendar year, (iii) the number and/or class
of securities for which grants are subsequently to be made pursuant to the
Automatic Option Grant Program to new and continuing non-Employee Board members
and (iv) the number and/or class of securities and the exercise price per share
in effect under each outstanding option granted pursuant to the Plan. Such
adjustments to the outstanding options are to be effected in a manner that shall
preclude the enlargement or dilution of benefits under such options. The
adjustments determined by the Plan Administrator shall be final. In no event
shall any such adjustments be made in connection with the conversion of one or
more outstanding shares of the Corporation's preferred stock or warrants into
shares of Common Stock without the Corporation's receipt of consideration.

3

--------------------------------------------------------------------------------






Article 2
Discretionary Option Grant Program

        2.1   Exercise Price.

        A.    The exercise price per share shall be fixed by the Plan
Administrator. However, the exercise price per share shall not be less than 100%
of the Fair Market Value per share of Common Stock on the date the option is
granted and shall not be subject to repricing or other downward adjustment after
the grant date, except as specifically contemplated by Section 1.3.D.

        B.    The exercise price shall become immediately due upon exercise of
the option and shall, subject to the provisions of Section 5.1 and the documents
evidencing the option, be payable in one or more of the forms specified below:

        (i)    cash or check made payable to the Corporation,

        (ii)   with shares of Common Stock held for the requisite period, if
any, necessary to avoid a charge to the Corporation's earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date, or

        (iii)  to the extent the option is exercised for vested shares and this
procedure is not prohibited by law, through a special sale and remittance
procedure pursuant to which Optionee shall concurrently provide irrevocable
instructions to (1) a brokerage firm approved by the Corporation to effect the
immediate sale of the purchased shares and remit to the Corporation, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
income and employment taxes required to be withheld by the Corporation by reason
of such exercise and (2) the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

        2.2   Exercise and Term of Options. Each option shall be exercisable at
such time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten years measured
from the date that the option is granted.

        2.3   Vesting. Each option issued pursuant to this program may, at the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over such term as is defined,
at the Plan Administrator's discretion, in the option grant.

        2.4   Acceleration of Exercisability and Vesting. The Plan Administrator
shall have the power to accelerate the time at which an option granted under
this program may first be exercised or the time during which a granted option or
any part thereof will vest in accordance with the Plan, notwithstanding the
provisions in the option grant stating the time at which it may first be
exercised or the time during which it will vest.

        2.5   Effect of Termination of Service.

        A.    The following provisions shall govern the exercise of any options
granted to Optionee pursuant to this program that are outstanding at the time
Optionee's Service ceases:

        (i)    Immediately upon Optionee's cessation of Service, each option
shall terminate with respect to the unvested shares subject to such option.

4

--------------------------------------------------------------------------------



        (ii)   Should Optionee's Service be terminated for Misconduct or should
Optionee otherwise engage in Misconduct, then each option shall terminate
immediately with respect to all shares subject to such option.

        (iii)  Should Optionee's Service terminate for reasons other than
Misconduct, then each option shall remain exercisable during such period of time
after Optionee's Service ceases as shall be determined by the Plan Administrator
and set forth in the documents evidencing the option, but no option shall be
exercisable after its Expiration Date. During the applicable post-Service
exercise period, the option may not be exercised in the aggregate for more than
the number of vested shares for which the option is exercisable on the date
Optionee's Service ceases. Upon the expiration of the applicable exercise period
or (if earlier) upon the Expiration Date, each option shall terminate with
respect to any vested shares subject to the option.

        B.    Understanding that there may be adverse tax and accounting
consequences to doing so, the Plan Administrator shall have complete discretion,
exercisable either at the time an option is granted or at any time while
Optionee remains in Service, to:

        (i)    extend the period of time for which the option is to remain
exercisable following Optionee's cessation of Service, but in no event beyond
the Expiration Date, and/or

        (ii)   permit the option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of vested
shares of Common Stock for which such option is exercisable at the time of
Optionee's cessation of Service but also with respect to one or more additional
installments in which Optionee would have vested had Optionee continued in
Service.

        2.6   Unvested Shares. The Plan Administrator shall have the discretion
to grant options that are exercisable for unvested shares of Common Stock.
Should Optionee's Service cease while the shares issued upon the early exercise
of Optionee's option are still unvested, the Corporation shall have the right to
repurchase any or all of those unvested shares at a price per share equal to the
lower of (i) the exercise price paid per share or (ii) the Fair Market Value per
share at the time Optionee's Service ceases. Once the Corporation exercises its
repurchase right, Optionee shall have no further stockholder rights with respect
to those shares. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
Any repurchases must be made in compliance with the relevant provisions of
Delaware law.

        2.7   Limited Transferability of Options. An Incentive Option shall be
exercisable only by Optionee during his or her lifetime and shall not be
assignable or transferable other than by will or by the laws of inheritance
following Optionee's death. A Non-Statutory Option may be assigned in whole or
in part during Optionee's lifetime to one or more of Optionee's family members
(as such term is defined in the instructions to Form S-8), or to Optionee's
former spouse through a gift or pursuant to a domestic relations order. The
terms applicable to the assigned portion shall be the same as those in effect
for the option immediately prior to such assignment and shall be set forth in
such documents issued to the assignee as the Plan Administrator may deem
appropriate.

        2.8   Incentive Options. The terms specified below shall be applicable
to all Incentive Options. Except as modified by the provisions of this
Section 2.8, all the provisions of Articles 1, 2 and 5 shall be applicable to
Incentive Options. Options that are specifically designated as Non-Statutory
Options are not subject to the terms of this Section 2.8.

        A.    Eligibility. Incentive Options may only be granted to Employees.

5

--------------------------------------------------------------------------------



        B.    Exercise Price. If an Incentive Option is granted to a 10%
Stockholder, the exercise price per share shall not be less than 110% of the
Fair Market Value per share of Common Stock on the date the option is granted
and, if an Incentive Option is granted to an Optionee who is not a 10%
Stockholder, the exercise price per share shall not be less than 100% of the
Fair Market Value per share of Common Stock on the date the option is granted.

        C.    Dollar Limitation. The aggregate Fair Market Value of the shares
of Common Stock (determined as of the respective date or dates of grant) for
which one or more options granted to any Employee pursuant to the Plan (or any
other option plan of the Corporation or any Parent or Subsidiary) may for the
first time become exercisable as Incentive Options during any one calendar year
shall not exceed $100,000. To the extent that an Optionee's options exceed that
limit, they will be treated as Non-Statutory Options (but all of the other
provisions of the option shall remain applicable), with the first options that
were awarded to Optionee to be treated as Incentive Options.

        D.    Term. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the Expiration Date shall not be more than five years from
the date the option is granted.

        2.9   Obligation to Report Disqualifying Dispositions. If a Participant
effects any disposal of shares granted pursuant to the exercise of an Incentive
Stock Option before the required holding period has elapsed (a "Disqualifying
Disposition"), the Participant must immediately notify the Company of such
disposition in writing. Under applicable law as of the Plan Effective Date, the
participant would be taxed on such Disqualifying Dispositions as though he or
she had exercised a Non-Statutory Option, except that the ordinary income on
exercise of such option is recognized in the year of the Disqualifying
Disposition and generally is the lesser of the original spread of the Fair
Market Value of the shares over the exercise price upon exercise or the excess
of the amount realized in the sale of the stock over the original option price.
In the case of a Disqualifying Disposition of shares underlying an Incentive
Stock Option, the Company will be entitled to a deduction equal to the income to
the Participant.

        2.10 Change in Control/Proxy Contest.

        A.    In the event a Change in Control occurs, the shares of Common
Stock at the time subject to each outstanding option granted pursuant to this
program may, at the discretion of the Plan Administrator, be accelerated so as
to vest in full so that each such option shall, immediately prior to the
effective date of the Change in Control, become exercisable for all of the
shares of Common Stock at the time subject to such option.

        B.    All outstanding repurchase rights under this program shall
terminate automatically, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, immediately prior to the
consummation of a Change in Control, except to the extent: (i) those repurchase
rights are to be assigned to the successor corporation (or parent thereof) or
are otherwise to continue in full force and effect pursuant to the terms of the
Change in Control transaction, (ii) any property (including cash payments)
issued with respect to any unvested shares of Common Stock is to be held in
escrow and released no later than as provided by the vesting schedule in effect
for the unvested shares or (iii) such accelerated vesting is precluded by other
limitations imposed by the Plan Administrator.

        C.    Immediately following the consummation of the Change in Control,
all outstanding options granted pursuant to this program shall terminate, except
to the extent assumed or substituted by the successor corporation (or parent
thereof) or otherwise continued in full force and effect pursuant to the terms
of the Change in Control transaction.

        D.    Each option granted pursuant to this program that is assumed,
substituted or otherwise continued in effect in connection with a Change in
Control shall be appropriately adjusted,

6

--------------------------------------------------------------------------------






immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control. Appropriate adjustments to reflect such Change in Control shall also
be made to (i) the exercise price payable per share under each outstanding
option, provided the aggregate exercise price payable for such securities shall
remain the same, (ii) the maximum number and/or class of securities available
for issuance over the remaining term of the Plan, and (iii) the maximum number
and/or class of securities for which any one person may be granted options and
direct stock issuances pursuant to the Plan per calendar year. To the extent the
holders of Common Stock receive cash consideration in whole or part for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption of the outstanding options granted
pursuant to this program, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control transaction.

        E.    Among its discretionary powers, the Plan Administrator shall have
the ability to structure an option (either at the time the option is granted or
at any time while the option remains outstanding) so that some or all of the
shares subject to that option shall automatically become vested (and the option
shall become exercisable for such shares) upon (i) the occurrence of a Change in
Control, (ii) the consummation of a Proxy Contest, (iii) the occurrence of any
other specified event and/or (iv) the Involuntary Termination of Optionee's
Service within a designated period of time following a specified event. In
addition, the Plan Administrator may provide that one or more of the
Corporation's repurchase rights with respect to some or all of the unvested
shares held by Optionee upon (a) the occurrence of a Change in Control, (b) the
consummation of a Proxy Contest, (c) upon the occurrence of any other specified
event and/or (d) the Involuntary Termination of Optionee's Service within a
designated period of time following a specified event shall immediately
terminate and all of the shares shall become vested.

        F.     The portion of any Incentive Option accelerated in connection
with a Change in Control or Proxy Contest shall remain exercisable as an
Incentive Option only to the extent the $100,000 limitation set forth in
Section 2.8(C) is not exceeded. To the extent such dollar limitation is
exceeded, the accelerated portion of such option shall be exercisable as a
Non-Statutory Option.

        2.11 Cancellation and Regrant of Options. The Plan Administrator shall
have the authority to effect, at any time and from time to time, with the
consent of the affected option holders, the cancellation of any or all
outstanding options granted pursuant to the Plan and to grant in substitution
new options covering the same or a different number of shares of Common Stock.

Article 3
Stock Issuance Program

        3.1   Purchase Price.

        A.    The purchase price per share, if a sale, as opposed to an award
grant, shall be fixed by the Plan Administrator, but shall not be less than 100%
of the Fair Market Value per share of Common Stock on the date of issuance.

        B.    Shares of Common Stock may be issued pursuant to this program for
any of the following items of consideration which the Plan Administrator may
deem appropriate in each individual instance:

        (i)    cash or check made payable to the Corporation,

        (ii)   past services rendered to the Corporation (or any Parent or
Subsidiary), or

        (iii)  a promissory note to the extent permitted by Section 5.1.

7

--------------------------------------------------------------------------------






        3.2   Vesting Provisions.

        A.    Shares of Common Stock issued pursuant to this program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over Participant's period of
Service or upon attainment of specified performance objectives. Shares of Common
Stock may also be issued pursuant to this program pursuant to awards that
entitle the recipients to receive those shares upon the attainment of designated
performance goals or the satisfaction of specified Service requirements.

        B.    The Plan Administrator shall have the power to accelerate the time
at which such stock issuance may first be exercised or the time during which
such stock issuance or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the stock issuance grant stating the time at
which it may first be exercised or the time during which it will vest.

        C.    Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which Participant
may have the right to receive with respect to Participant's unvested shares of
Common Stock by reason of any stock dividend, stock split, reverse stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation's
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to Participant's unvested shares of Common Stock and
shall be treated as if they had been acquired on the same date as such shares
and (ii) such escrow arrangements as the Plan Administrator shall deem
appropriate.

        D.    Should Participant cease to remain in Service while one or more
shares of Common Stock issued pursuant to this program are unvested or should
the performance objectives not be attained with respect to one or more such
unvested shares of Common Stock, then the Corporation shall have the right to
repurchase those shares at a price per share equal to the lower of (i) the
purchase price paid per share, if any, or (ii) the Fair Market Value per share
on the date Participant's Service ceases. The terms upon which such repurchase
right shall be exercisable shall be established by the Plan Administrator and
set forth in the document evidencing such repurchase right. Any repurchases must
be done in compliance with applicable state corporate law.

        E.    The Plan Administrator may in its discretion waive the surrender
and cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) that would otherwise occur upon the cessation of
Participant's Service or the non-attainment of the performance objectives
applicable to those shares. Such waiver may be effected at any time and shall
result in the immediate vesting of Participant's interest in the shares of
Common Stock to which the waiver applies.

        F.     Outstanding share right awards granted pursuant to this program
shall automatically terminate, and no shares of Common Stock shall actually be
issued in satisfaction of those awards, if the performance goals or Service
requirements established for such awards are not attained or satisfied. The Plan
Administrator, however, shall have the discretionary authority to issue shares
of Common Stock under one or more outstanding share right awards as to which the
designated performance goals or Service requirements have not been attained or
satisfied.

        3.3   Stockholder Rights. Subject to the terms of the Stock Issuance
Agreement, Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to Participant pursuant to this program, whether
or not Participant's interest in those shares is vested. Accordingly,
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares.

8

--------------------------------------------------------------------------------



        3.4   Change in Control/Proxy Contest. The Plan Administrator shall have
the discretionary authority, exercisable either at the time the unvested shares
are issued or at any time while the Corporation's repurchase rights are
outstanding, to provide that those rights shall automatically terminate in whole
or in part on an accelerated basis, and that some or all of the shares of Common
Stock subject to those terminated rights shall immediately vest, upon the
occurrence of a Change in Control, a Proxy Contest or another event, or in the
event Participant's Service is Involuntary Terminated within a designated period
of time following a specified event.

Article 4
Automatic Option Grant Program

        4.1   Grant Dates. Automatic option grants shall be made in the amounts
and on the dates specified below:

        A.    Each individual who is serving as a non-Employee Board member on
the Plan Effective Date shall automatically be granted a Non-Statutory Option to
purchase shares of Common Stock on the Plan Effective Date. The number of shares
subject to this automatic option grant will be equal to difference between
10,000 shares and the number of shares subject to any options granted to such
individual between January 1, 2004 and the Plan Effective Date.

        B.    Each individual who is first elected or appointed as a
non-Employee Board member at any time after the Plan Effective Date shall
automatically be granted, on the date of such initial election or appointment, a
Non-Statutory Option to purchase 10,000 shares of Common Stock.

        C.    Thereafter, on each January 1, beginning with January 1, 2005,
each individual who is to continue to serve as a non-Employee Board member shall
automatically be granted a Non-Statutory Option to purchase 10,000 shares of
Common Stock.

        4.2   Exercise Price. The exercise price per share shall be equal to
100% of the Fair Market Value per share of Common Stock on the date the option
is granted under this program.

        4.3   Option Term. Subject to the provisions of Sections 4.6 and 4.7,
each option shall have a term of ten years measured from the date the option is
granted under this program.

        4.4   Exercise and Vesting of Options. Each option granted under this
program shall be fully vested upon grant and immediately exercisable for any or
all of the shares subject to the option.

        4.5   Termination of Board Service. The following provisions shall
govern the exercise of any options granted to Optionee pursuant to this program
that are outstanding at the time Optionee ceases to serve as a Board member:

        A.    Should Optionee's service as a Board member cease for any reason
(other than death or Permanent Disability) while one or more options granted
pursuant to this program are outstanding, then each such option shall remain
outstanding and exercisable until the earlier of (i) the Expiration Date or
(ii) the expiration of the one-year period measured from the date Optionee's
Board service ceases.

        B.    Should Optionee's service as a Board member cease by reason of
death or Permanent Disability for any reason, then each outstanding option
granted pursuant to this program shall remain outstanding and exercisable for
all the shares of Common Stock at the time subject to that option until the
earlier of (i) the Expiration Date or (ii) the expiration of the one-year period
measured from the date Optionee's Board service ceases.

        C.    Upon the expiration of the post-termination exercise period or (if
earlier) upon the Expiration Date, the automatic option grant shall terminate
with respect to any shares for which the option has not been exercised.

9

--------------------------------------------------------------------------------






        4.6   Change in Control.

        A.    Upon the consummation of the Change in Control, each automatic
option grant shall terminate, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.

        B.    Each option granted pursuant to this program that is assumed or
otherwise continued in effect in connection with a Change in Control shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to Optionee in
consummation of such Change in Control had the option been exercised immediately
prior to such Change in Control. Appropriate adjustments shall also be made to
the exercise price payable per share under each outstanding option, provided the
aggregate exercise price payable for such securities shall remain the same. To
the extent the holders of Common Stock receive cash consideration in whole or
part for their Common Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption of the outstanding
options granted pursuant to this program, substitute one or more shares of its
own common stock with a fair market value equivalent to the cash consideration
paid per share of Common Stock in such transaction.

        4.7   Remaining Terms. The remaining terms of each option granted
pursuant to this program shall be the same as the terms in effect for option
grants made pursuant to the Discretionary Option Grant Program.

Article 5
Miscellaneous Matters

        5.1   Financing. Unless doing so would not comply with applicable law,
the Plan Administrator may permit any non-executive officer Optionee or
Participant to pay the exercise price for shares subject to an option granted
under the Discretionary Option Grant Program or the purchase price of shares
issued under the Stock Issuance Program by delivering a full-recourse,
interest-bearing promissory note secured by the purchased shares and payable in
one or more installments. Subject to the provisions of the Sarbanes-Oxley Act of
2002, executive officers are prohibited from entering into such note agreements.
The Plan Administrator, after considering any potential adverse tax and
accounting consequences, shall set the remaining terms of the note. In no event
may the value of the promissory note available to Optionee or Participant exceed
the sum of (A) the aggregate option exercise price or purchase price payable for
the purchased shares (less the par value of those shares) plus (B) any
applicable income and employment withholding tax liability incurred by Optionee
or Participant in connection with the option exercise or share purchase. Prior
to permitting the use of promissory notes as payment under the Plan, the Plan
Administrator should consider the restrictions on doing so imposed by Regulation
U of the Federal Reserve Board.

        5.2   Tax Withholding.

        A.    The Corporation's obligation to deliver shares of Common Stock
upon the exercise of options or the issuance or vesting of such shares granted
pursuant to the Plan shall be subject to the satisfaction of all applicable
income and employment tax withholding requirements. If such requirements are not
met at the time of delivery of the shares, the Participant shall meet such
requirements upon demand by the Corporation and the Corporation may take any and
all actions it deems necessary or appropriate to cause the eligible person to
meet such requirements.

        B.    The Plan Administrator may, in its discretion, provide any or all
holders of Non-Statutory Options or unvested shares of Common Stock issued
pursuant to the Plan (other than the options granted to non-Employee Board
members or independent contractors) with the right to use shares of Common Stock
in satisfaction of all or part of the withholding taxes to which such holders
may

10

--------------------------------------------------------------------------------






become subject in connection with the exercise of their options or the vesting
of their shares. Such right may be provided to any such holder in either or both
of the following formats:

        (i)    Stock Withholding: The election to have the Corporation withhold,
from the shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares.

        (ii)   Stock Delivery: The election to deliver to the Corporation, at
the time the Non-Statutory Option is exercised or the shares vest, one or more
shares of Common Stock previously acquired by such holder (other than in
connection with the option exercise or share vesting triggering the withholding
taxes).

So as to avoid adverse accounting treatment, the number of shares of Common
Stock that may be withheld for this purpose shall not exceed the minimum number
needed to satisfy the applicable income and employment tax withholding rules.
Shares of Common Stock used to satisfy withholding tax obligations must have
been held for the requisite period, if any, necessary to avoid a charge to the
Corporation's earnings for financial reporting purposes.

        5.3   Share Escrow/Legends. Unvested shares of Common Stock may, in the
Plan Administrator's discretion, be held in escrow by the Corporation until
Participant's or Optionee's interest in such shares vest or may be issued
directly to Participant or Optionee with restrictive legends on the certificates
evidencing the fact that Participant or Optionee does not have a vested right to
them.

        5.4   Stockholder Rights. The holder of an option shall have no
stockholder rights with respect to the shares subject to the option until such
person shall have exercised the option, paid the exercise price and become the
holder of record of the purchased shares.

        5.5   Effective Date and Term of the Plan.

        A.    The Plan shall become effective immediately on the Plan Effective
Date. Options may be granted pursuant to the Discretionary Option Grant at any
time on or after the Plan Effective Date, and the initial option grants made
pursuant to the Automatic Option Grant Program may also be made on the Plan
Effective Date to any non-Employee Board members eligible for such grants at
that time. However, no options granted under the Plan may be exercised, and no
shares shall be issued under the Plan, until the Corporation's stockholders
approve the Plan. If such stockholder approval is not obtained within
twelve months after the Plan Effective Date, then all options previously granted
under this Plan shall terminate and cease to be outstanding, and no further
options shall be granted and no shares shall be issued under the Plan.

        B.    The Plan shall terminate upon the earlier of (i) the expiration of
the ten year period measured from the date the Plan is adopted by the Board or
(ii) the termination of the Plan by the Board. All options and unvested stock
issuances outstanding at the time of the termination of the Plan shall continue
in effect in accordance with the provisions of the documents evidencing those
options or issuances.

        5.6   Amendment or Termination. The Board shall have complete and
exclusive power and authority to amend or terminate the Plan or any awards made
hereunder. However, no such amendment or termination of the Plan shall adversely
affect the rights and obligations with respect to options or unvested stock
issuances at the time outstanding under the Plan unless Optionee or Participant
consents to such amendment or termination. In addition, certain amendments may
require approval of the Corporation's stockholders.

        5.7   Regulatory Approvals.

        A.    The implementation of the Plan, the granting of any options
pursuant to the Plan and the issuance of any shares of Common Stock (i) upon the
exercise of any option or (ii) pursuant to the

11

--------------------------------------------------------------------------------



Stock Issuance Program shall be subject to the Corporation's procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options granted, and the shares of Common Stock issued,
pursuant to it.

        B.    No shares of Common Stock or other assets shall be issued or
delivered pursuant to the Plan unless and until there shall have been compliance
with all applicable requirements of applicable securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable pursuant to the Plan, and all applicable listing
requirements of any stock exchange or trading system, including the Nasdaq Stock
Market, on which Common Stock is then traded. No shares of Common Stock shall be
issued or delivered pursuant to the Plan if doing so would violate any internal
policies of the Corporation.

        5.8   No Employment or Service Rights. Nothing in the Plan shall confer
upon Optionee or Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining such
person) or of Optionee or Participant, which rights are hereby expressly
reserved by each, to terminate such person's Service at any time for any reason,
with or without cause.

        5.9   No Restraint. Neither the grant of options nor the issuance of
Common Stock under the Plan shall affect the right of the Corporation to
undertake any corporate action.

        5.10 Use of Proceeds. Any cash proceeds received by the Corporation from
the sale of shares of Common Stock pursuant to the Plan may be used for any
corporate purpose.

12

--------------------------------------------------------------------------------



Appendix

        The following definitions shall be in effect under the Plan:

        A.    Automatic Option Grant Program shall mean the automatic option
grant program in effect under Article 4 of the Plan.

        B.    Board shall mean the Corporation's Board of Directors.

        C.    Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

        (i)    a merger, consolidation or other reorganization unless securities
representing more than 50% of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Corporation's outstanding voting securities
immediately prior to such transaction;

        (ii)   a sale, transfer or other disposition of all or substantially all
of the Corporation's assets; or

        (iii)  the acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders.

        D.    Code shall mean the Internal Revenue Code of 1986, as amended.

        E.    Common Stock shall mean the Corporation's common stock.

        F.     Corporation shall mean Fischer Imaging Corporation, a Delaware
corporation, or the successor to all or substantially all of the assets or
voting stock of Fischer Imaging Corporation which has assumed the Plan.

        G.    Discretionary Option Grant Program shall mean the discretionary
option grant program in effect under Article 2 of the Plan.

        H.    Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

        I.     Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.

        J.     Exercise Date shall mean the date on which the option shall have
been exercised in accordance with the applicable option documentation.

        K.    Expiration Date shall mean the close of business at the
Corporation's headquarters on the date the option expires as set forth in
Optionee's Notice of Stock Option Grant.

        L.    Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

        (i)    If the Common Stock is at the time traded on the Nasdaq Stock
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers on the Nasdaq Stock Market and
published in The Wall Street Journal. If there is no closing selling price for
the

13

--------------------------------------------------------------------------------



Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

        (ii)   If the Common Stock is at the time listed on any stock exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the stock exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

        (iii)  If the Common Stock is at the time neither listed on any stock
exchange or the Nasdaq Stock Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate but shall be determined without
regard to any restrictions other than a restriction which, by its term, will
never lapse.

        (iv)  For purposes of same day sales, the Fair Market Value shall be
deemed to be the gross amount per share for which the shares of Common Stock
were sold.

        M.   Incentive Option shall mean an option that satisfies the
requirements of Code Section 422.

        N.    Involuntary Termination shall mean:

        (i)    such individual's involuntary dismissal or discharge by the
Corporation (or any Parent or Subsidiary) for reasons other than Misconduct, or

        (ii)   such individual's voluntary resignation within 60 days following
(a) a change in his or her position with the Corporation (or any Parent or
Subsidiary) which materially reduces his or her duties and responsibilities,
(b) a reduction in his or her base salary by more than 15%, unless the base
salaries of all similarly situated individuals are reduced by the Corporation
(or any Parent or Subsidiary) employing the individual or (c) a relocation of
such individual's place of employment by more than fifty miles if such change,
reduction or relocation is effected without the individuals written consent.

        O.    Misconduct shall mean (i) the commission of any act of fraud,
embezzlement or dishonesty by Optionee or Participant, (ii) any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or of any Parent or Subsidiary), or (iii) any other intentional
misconduct by such person adversely affecting the business or affairs of the
Corporation (or any Parent or Subsidiary) in a material manner. However, if the
term or concept has been defined in an employment agreement between the
Corporation and Optionee or Participant, then Misconduct shall have the
definition set forth in such employment agreement. The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss any Optionee, Participant or other
person in the Service of the Corporation (or any Parent or Subsidiary) for any
other acts or omissions but such other acts or omissions shall not be deemed,
for purposes of the Plan, to constitute grounds for termination for Misconduct.

        P.     Non-Statutory Option shall mean an option that does not qualify
as an Incentive Option.

        Q.    Optionee shall mean any person to whom an option is granted
pursuant to the Plan.

        R.    Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

14

--------------------------------------------------------------------------------




        S.     Participant shall mean any person who is issued shares of Common
Stock under the Stock Issuance Program.

        T.     Permanent Disability or Permanently Disabled shall mean the
inability of Optionee or Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or has lasted or can be expected to
last for a continuous period of twelve months or more. However, solely for
purposes of the Automatic Option Grant Program, Permanent Disability or
Permanently Disabled shall mean the inability of the non-Employee Board member
to perform his or her usual duties as a director by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve months or more.

        U.    Plan shall mean this Fischer Imaging Corporation 2004 Stock
Incentive Plan.

        V.     Plan Administrator shall mean the particular group, whether the
Primary Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such group is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.

        W.    Plan Effective Date shall mean the date the Corporation's
stockholders approve the Plan at the 2004 Annual Meeting of Stockholders.

        X.    Primary Committee shall mean the committee comprised of one or
more Board members designated by the Board to administer the Discretionary
Option Grant and Stock Issuance Programs. To obtain the benefits of Rule 16b-3,
there must be at least two members on the Primary Committee and all of the
members must be "non-employee" directors as that term is defined in the Rule or
the entire Board must approve the grant(s). Similarly, to be exempt from the
one million dollar compensation deduction limitation of Code Section 162(m),
there must be at least two members on the Primary Committee and all of the
members must be "outside directors" as that term is defined in Code
Section 162(m).

        Y.    Proxy Contest shall mean a change in ownership or control of the
Corporation effected through a change in the composition of the Board over a
period of 36 consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (i) have been Board
members continuously since the beginning of such period or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time the Board approved such election or nomination.

        Z.    Secondary Committee shall mean a committee of one or more Board
members appointed by the Board to administer the Discretionary Option Grant and
Stock Issuance Programs with respect to eligible persons other than Section 16
Insiders.

        AA. Section 16 Insider shall mean an executive officer or director of
the Corporation or the holder of more than 10% of a registered class of the
Corporation's equity securities, in each case subject to the short-swing profit
restrictions of Section 16 of the Exchange Act.

        BB.  Service shall mean the performance of services for the Corporation
(or any Parent or Subsidiary) by a person in the capacity of an Employee, a
member of the board of directors or an independent contractor, except to the
extent otherwise specifically provided in the documents evidencing the option
grant or stock issuance.

        CC. Stock Issuance Agreement shall mean the agreement entered into by
the Corporation and Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

15

--------------------------------------------------------------------------------




        DD. Stock Issuance Program shall mean the stock issuance program in
effect under Article 3 of the Plan.

        EE. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        FF.   10% Stockholder shall mean the owner of stock (after taking into
account the constructive ownership rules of Section 424(d) of the Code)
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation (or any Parent or Subsidiary thereof).

16

--------------------------------------------------------------------------------





QuickLinks


Fischer Imaging Corporation Amended and Restated 2004 Stock Incentive Plan
